           Case 1:19-cr-00373-PGG Document 60 Filed 09/22/19 Page 1 of 3
                                           U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 22, 2019

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully writes in the above-captioned matter to advise the Court that
the parties have conferred and agreed to a schedule with respect to the exchange of certain material
and information prior to and during trial. 1 The schedule is as follows:

       September 24, 2019: The Government provides notice to the defendant of evidence it may
                           seek to offer pursuant to Federal Rule of Evidence 404(b).
       October 7, 2019:       The parties provide notice to each other, consistent with the
                              requirements of Federal Rule of Criminal Procedure 16, of experts
                              potentially to be called during the Government’s case-in-chief and
                              the defendant’s case, if any.
       October 21, 2019:      The parties provide notice to each other, consistent with the
                              requirements of Rule 16, of rebuttal experts, if any.
       November 1, 2019:      The Government provides to the defendant a list of exhibits the
                              Government reasonably expects to seek to introduce during its case-
                              in-chief. This exhibit list will be subject to good-faith revision as
                              the Government continues to prepare its case for trial, including in
                              response to the defense’s list of proposed exhibits that it anticipates
                              seeking to introduce into evidence during the Government’s case-
                              in-chief.


       1
         The schedule to which the parties have agreed is contingent upon the trial proceeding as
presently scheduled on November 12, 2019. Should the defendant’s pending request for an
adjournment be granted in whole or in part, the parties will confer regarding a revised schedule.
Counsel for the defendant has advised that the defendant’s agreement to this schedule is not
intended to affect his pending adjournment request.
          Case 1:19-cr-00373-PGG Document 60 Filed 09/22/19 Page 2 of 3
Honorable Paul G. Gardephe
United States District Judge
September 22, 2019
Page 2

                               The Government also provides to the defendant a list of witnesses
                               whom the Government reasonably expects to call in its case-in-
                               chief.
       November 6, 2019:       Defense counsel provides to the Government a list of exhibits that
                               the defendant reasonably expects to seek to introduce during the
                               Government’s case-in-chief. This exhibit list will be subject to
                               good-faith revision as the defense continues to prepare for its case.
       At least three business
       days prior to the
       anticipated start of
       a defense case:         Defense counsel provides to the Government a list of witnesses
                               whom the defendant reasonably expects to call in his case.

       At least three
       days prior to the
       anticipated start of
       a defense case:         Defense counsel provides the Government a list of exhibits that the
                               reasonably expects to seek to introduce during his case. This exhibit
                               list will be subject to good-faith revision as the defense continues to
                               prepare for its case.

        The Government has also agreed produce material covered by 18 U.S.C. § 3500 on or
before November 5, 2019, and the defense has agreed to produce material covered by Federal Rule
of Criminal Procedure 26.2 at least five business days prior to the anticipated start of a defense
case. The parties recognize that 3500 and Rule 26.2 obligations are continuing, so when new
material is generated after the pertinent deadline described above, such material will be timely
provided, i.e., the same day it is generated, and prior to the witness to whom it applies next taking
the stand. The defense has also agreed that, consistent with Rule 26.2(c), if the defense intends to
withhold any such material on the ground of privilege or work-product, it will provide that material
to the Court for timely review.

        In addition to the schedule above, the parties have also conferred and reached agreement
regarding the following issues, which are designed to narrow or moot disputes, specifically:
(1) attempting in good faith to share any proposed summary chart, or any proposed transcript of a
meeting or call, at least one week before it will be sought to be introduced, notwithstanding the
foregoing, to permit the opposing party to review the accuracy of the chart or transcript; (2) sharing
any visuals or slides to be used in opening statements, one business day before such statements;
and (3) alerting the opposing party to (a) the next day’s witnesses, in anticipated order, and (b) the
exhibits expected to be sought to be introduced through those witnesses, by at least 7:00 pm on the
day before calling such witnesses, and the party to whom such disclosure is made will provide any
objections to such exhibits as quickly as possible that evening, so that the parties may confer and
then be prepared, if necessary, to raise any objections with the Court in the morning, prior to the
beginning of the trial day during which the exhibits are expected to be sought to be introduced.
          Case 1:19-cr-00373-PGG Document 60 Filed 09/22/19 Page 3 of 3
Honorable Paul G. Gardephe
United States District Judge
September 22, 2019
Page 3

        Finally, both the Government and the defense anticipate timely agreeing to stipulations to
avoid the need to call custodians of records or otherwise to authenticate evidence or the accuracy
of transcripts, and the parties agree that the dates set forth herein do not alter the parties’ reciprocal
discovery obligations or the obligation to produce materials obtained pursuant to Federal Rule of
Criminal Procedure 17(c), absent an order to the contrary.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                By:      s/ Daniel C. Richenthal
                                                         Matthew D. Podolsky
                                                         Robert B. Sobelman
                                                         Daniel C. Richenthal
                                                         Assistant United States Attorneys
                                                         (212) 637-1947/2616/2109

cc:     (by ECF)

        Counsel of Record
